Citation Nr: 1635787	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  09-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for the claimed disability.

In September 2012, the Board denied the claim for service connection for a skin disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the matter be remanded to the Board for additional development.  In a July 2013 Order, the Court granted the parties' motion, vacating the Board decision and remanding the case to the Board for compliance with instructions in the JMR.  

The Board remanded the case for further development in in February 2014, including scheduling the Veteran for a VA examination to determine the nature and etiology of any diagnosed skin disorder.  The Veteran was subsequently afforded a VA examination in July 2014.

In January 2015, the Board again denied the claim for service connection.  The Veteran again appealed the Board decision to the Court, which vacated the Board's decision and remanded the case to the Board in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the March 2016 Court Order, remand is necessary to obtain a medical opinion on the issue of service connection for a skin disorder.  See Polovick v. Shinseki, 23 Vet. App. 48 (2009); see also 38 U.S.C.A. § 5103A)(d)(1); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In a July 2014 VA skin examination, the examiner found that the Veteran did not currently have a skin condition.  The examiner opined that the claimed skin disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had not showed continuity of a skin condition since he was discharged from active duty; rather, he reported having a rash in 2005 and was treated with Duricef and Protopic for seborrheic dermatitis.  

The Court found, however, that the July 2014 medical opinion was inadequate, as the examiner appeared to ignore the fact that the Veteran took medication to keep his skin condition(s) under control.  The Court noted that the examiner's rationale was "little more than a list of evidence devoid of reasoned medical explanation connecting the data to the conclusion."  As such, the examiner's statement did not support the opinion with an adequate rationale that would allow the Board's evaluation of the Veteran's skin condition to be a "fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In addition, the July 2014 medical opinion did not include an opinion as to whether it was at least as likely as not that any identified skin disorders, to include rashes, hives, tinea versicolor, pyoderma, acne, and dermatitis were etiologically related to the Veteran's active service, to include exposure to radiation.

Remand is therefore required to obtain a new medical opinion on the issue of whether the Veteran has any skin disorder(s), which may have been caused or aggravated by in-service exposure to radiation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any skin disorder found to be present.  All appropriate testing should be undertaken in connection with the examination.

Based on examination of the Veteran and review of the claims file, the examiner should: 

(a)  Diagnose any current skin disorder(s), to include consideration and discussion of any medication the Veteran may be taking for his skin; and 

(b)  Opine as to whether it is at least as likely as not that any identified skin disorders, to include rashes, hives, tinea versicolor, pyoderma, acne, and dermatitis, are etiologically related to the Veteran's active service, to include exposure to radiation.  

The basis for conclusions expressed should be explained.  If the examiner cannot provide the requested opinions without resorting to mere speculation, it should be so stated and rationale provided for such medical conclusion. 

2.  After completing the above development, and any additional development deemed necessary, readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




